                                                                                                    Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     State of California, et al.,                                  20-cv-01563 -HSG
                                                      )   Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE; ORDER
 6   Donald J. Trump, et al.,                         )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
          I, Robert T. Nakatsuji                   , an active member in good standing of the bar of
 9    the State of Hawaii           , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: the State of Hawaii                          in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Christine Chuang                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      425 Queen Street                                     455 Golden Gate Avenue, Ste. 11000
14    Honolulu, HI 96813                                   San Francisco, CA 94102-7004
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (808) 586-1360                                       (415) 510-3525
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Robert.T.Nakatsuji@hawaii.gov                        Christine.Chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6743         .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/11/20                                                Robert T. Nakatsuji
22                                                                                APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Robert T. Nakatsuji                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.
                                                                 p y

28   Dated: 3/16/2020
                                                                UNITED
                                                                UN
                                                                 NITED S
                                                                       STATES
                                                                        TATES DISTRICT JUDGE Octo
                                                                                             October
                                                                                               tobe
                                                                                               tober 2012
                                                                                                     201

     PRO HAC VICE APPLICATION & ORDER
